[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                            JAN 27, 2010
                              No. 09-12497                   JOHN LEY
                          Non-Argument Calendar            ACTING CLERK
                        ________________________

                  D. C. Docket No. 98-00190-CR-01-JOF-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

QUINTON GARDNER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (January 27, 2010)

Before EDMONDSON, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:

     Quinton Gardner appeals his sentence of 18 months of imprisonment for
violating the terms of his supervised release. 18 U.S.C. § 3583(e)(3). Gardner

argues that his sentence is substantively unreasonable because it was imposed

consecutively to his 151-month sentence for a bank robbery that was used to

revoke his supervised release. We affirm.

      In 1998, Gardner pleaded guilty to two counts of bank robbery. 18 U.S.C. §

2113(a). The district court sentenced Gardner to 66 months of imprisonment

followed by 36 months of supervised release. On October 20, 2005, Gardner was

released from prison, and in early December 2005, he robbed two banks.

      The government petitioned to revoke Gardner’s supervised release. The

government alleged that Gardner violated three conditions of his release: Gardner

failed to participate in mental health counseling and take his medication; he failed

to report to his probation officer within 72 hours after he was released from prison;

and Gardner had been arrested for robbing two banks.

      Gardner was indicted for two counts of bank robbery and assault with a

dangerous weapon during the robberies. Id. §§ 2113(a), (d). Gardner later pleaded

guilty to one count of unarmed bank robbery. Id. § 2113(a). The district court

sentenced Gardner to 151 months of imprisonment.

      At a revocation hearing, Gardner admitted violating the three conditions of

his supervised release. The district court advised Gardner that he faced a sentence



                                          2
between 18 and 24 months of imprisonment, and Gardner requested that the court

run his sentence concurrent with his sentence of 151 months of imprisonment.

Gardner denied robbing the bank, argued no physical evidence tied him to the

crime, and asked the district court to “drop[]” his conviction to “panhandling.”

      The district court stated it was concerned about “what to do with [Gardner]

because [he] couldn’t be trusted to be on supervised release.” The court expressed

frustration with Gardner’s “immediate” commission of another bank robbery and

his denial of guilt, and stated there was a need to satisfy the “goal of

incapacitation.” The district court sentenced Gardner to 18 months of

imprisonment “to follow the sentence imposed in the bank robbery case.”

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th

Cir. 2008). “‘The reasonableness of a final sentence is reviewed only for an abuse

of discretion.’” United States v. Docampo, 573 F.3d 1091, 1096 (11th Cir. 2009)

(quoting United States v. Williams, 526 F.3d 1312, 1321 (11th Cir. 2008)). “[T]he

party who challenges the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both [the] record and the factors in section

3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      The district court did not abuse its discretion by ordering that Gardner’s



                                            3
sentence for violating his supervised release run consecutive to the term imposed

for the bank robbery. Although Gardner had pleaded guilty to bank robbery, he

denied his guilt at his revocation hearing. The district court reasonably concluded

that a sentence of 169 months of imprisonment was necessary to deter Gardner

from future similar crimes, reflect the seriousness of his offenses, promote respect

for the law, and provide a just punishment. See 18 U.S.C. §§ 3553(a); U.S.S.G. §

7B1.3(f); Gall v. United States, 552 U.S. 38, 46, 128 S. Ct. 586, 594 (2007).

Gardner complains that the district court “placed too much emphasis on

incapacitation,” but “‘we will not substitute our judgment in weighing the relevant

factors.” United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (quoting

United States v. Williams, 456 F.3d 1353, 1363 (11th Cir. 2006)). Gardner’s

sentence is reasonable.

      Gardner’s sentence is AFFIRMED.




                                          4